UNITED STATESSECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 F ORM 10-K S ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OFTHE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED JANUARY 28, 2012 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER: 0-14818 TRANS WORLD ENTERTAINMENT CORPORATION (Exact name of registrant as specified in its charter) New York (State or other jurisdiction ofincorporation or organization) 14-1541629 (I.R.S. Employer Identification Number) 38 Corporate CircleAlbany, New York 12203(Address of principal executive offices, including zip code) (518) 452-1242(Registrants telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.01 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in the Rule 405 of the Securities Act. Yes £ No S Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes £ No S Indicate by a check mark whether the Registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes S No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes S No £ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the Registrants Knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or an amendment to this Form 10-K. S Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company (as defined in Rule 12b-2 of the Act). Large accelerated filer £ Accelerated filer £ Non-accelerated filer £ Small reporting company S Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of theAct).Yes £ No S As of July 30, 2011, 31,454,529 shares of the Registrants Common Stock, excluding 25,102,990 shares of stock held in Treasury, were issued and outstanding. The aggregate market value of the voting stock held by non-affiliates of the Registrant, based upon the closing sale price of the Registrants Common Stock on July 30, 2011 as reported on the National Market tier of The NASDAQ Stock Market, Inc. was $34,820,462. Shares of Common Stock held by the Companys controlling shareholder, who controlled approximately 45.7% of the outstanding Common Stock, have been excluded for purposes of this computation. Because of such shareholders control, shares owned by other officers, directors and 5% shareholders have not been excluded from the computation. As of March 31, 2012, there were 31,454,529 shares of Common Stock Issued and Outstanding. Documents of Which Portions Are Incorporated by Reference Parts of the Form 10-K into Which Portion of Documents are Incorporated Proxy Statement for Trans World Entertainment Corporations July 12, 2012 Annual Meeting of Shareholdersto be filed on or about June 4, 2012 III PART I Cautionary Statement for Purposes of the Safe Harbor Provisions of the Private Securities Litigation Reform Act of 1995 This document includes forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. These statements relate to analyses and other information that are based on forecasts of future results and estimates of amounts not yet determinable. These statements also relate to the Trans World Entertainment Corporations (the Companys) future prospects, developments and business strategies. The statements contained in this document that are not statements of historical fact may include forward-looking statements that involve a number of risks and uncertainties. We have used the words anticipate, believe, could, estimate, expect, intend, may, plan, predict, project, and similar terms and phrases, including references to assumptions, in this document to identify forward-looking statements. These forward-looking statements are made based on managements expectations and beliefs concerning future events and are subject to uncertainties and factors relating to our operations and business environment, all of which are difficult to predict and many of which are beyond the Companys control, that could cause actual results to differ materially from those matters expressed in or implied by these forward-looking statements. The following factors are among those that may cause actual results to differ materially from the Companys forward-looking statements.  new product introductions (hit releases);  accelerated declines in compact disc (CD) and DVD industry sales;  highly competitive nature of the retail entertainment business;  new technology, including digital downloading;  competitive pricing;  current economic conditions;  dependence on key employees and the ability to hire new employees;  the Companys level of debt and related restrictions and limitations;  future cash flows;  availability of real estate;  vendor terms;  interest rate fluctuations;  adverse publicity;  product liability claims, and  change in laws; The reader should keep in mind that any forward-looking statement made by us in this document, or elsewhere, pertains only as of the date on which we make it. New risks and uncertainties come up from time-to-time and its impossible for us to predict these events or how they may affect us. In light of these risks and uncertainties, you should keep in mind that any forward-looking statements made in this report or elsewhere might not occur. In addition, the preparation of financial statements in accordance with accounting principles generally accepted in the United States (GAAP) requires us to make estimates and assumptions. These estimates and assumptions affect:  the reported amounts and timing of revenue and expenses,  the reported amounts and classification of assets and liabilities, and  the disclosure of contingent assets and liabilities. Actual results may vary from our estimates and assumptions. These estimates and assumptions are based on historical results, assumptions that we make, as well as assumptions by third-parties. 1 Item 1. BUSINESS Company Background Trans World Entertainment Corporation, which, together with its consolidated subsidiaries, is referred to herein as the Company, we, us and our, was incorporated in New York in 1972. It owns 100% of the outstanding common stock of Record Town, Inc., through which its principal operations are conducted. The Company operates retail stores and three e-commerce sites and is one of the largest specialty retailers of entertainment products, including; video, music, electronics, trend, video games and related products in the United States. Stores and Store Concepts As of January 28, 2012, the Company operated 390 stores totaling approximately 2.6 million square feet in the United States, the District of Columbia, the Commonwealth of Puerto Rico and the U.S. Virgin Islands. Mall Stores As of January 28, 2012, the Company operated 324 mall-based stores, predominantly under the f.y.e. (For Your Entertainment) brand, including: f.y.e. stores . The Company operated 307 traditional mall based stores. f.y.e. stores average about 6,000 square feet and carry a full complement of entertainment products, including video, music, electronics, trend, video games and related products. Video only stores. The Company operated 17 video only stores, under the Suncoast Motion Pictures and Saturday Matinee brands. These stores specialize in the sale of video and related accessories. They are located in large, regional shopping malls and average about 2,400 square feet. Freestanding Stores As of January 28, 2012, the Company operated 66 freestanding stores predominantly under the f.y.e. brand. They carry a full complement of entertainment products, including video, music, electronics, trend, video games and related products and are located in freestanding, strip center and downtown locations. The freestanding stores average approximately 10,000 square feet. E-Commerce Sites The Company operates three retail web sites including, www.fye.com, www.wherehouse.com and www.secondspin.com . Merchandise Categories Net sales by merchandise category as a percentage of total net sales for Fiscal 2011, 2010 and 2009 were as follows: 2011 2010 2009 Video 42.3 % 43.7 % 41.7 % Music 34.2 35.5 35.2 Electronics 9.7 7.9 7.8 Trend 8.6 7.2 6.7 Video games 5.2 5.7 8.6 Total 100.0 % 100.0 % 100.0 % 2 Business Environment Based primarily on statistical information obtained from Warner Brothers Home Entertainment, Nielsen Sound Scan, and NPD; video, music and video game software and accessories represent an approximately $22 billion industry nationwide, and represented approximately 82% of the Companys net sales in Fiscal 2011. According to statistics obtained from Warner Brothers Home Entertainment, overall video industry physical retail sales in 2011 were $8.3 billion compared to $9.6 billion in 2010, a decrease of 13% from 2010. Industry DVD retail sales decreased 20% in 2011 compared to 2010, while Blu-ray sales increased 18%. According to statistical information from Nielsen Sound Scan (SoundScan), the total number of music albums sold, including CD and digital albums, increased 3% to approximately 334 million units in 2011. Excluding digital albums, in Fiscal 2011 album sales decreased 5% from Fiscal 2010 to approximately 223 million units. Competition Physical media sales have suffered from the shift of content to digital distribution and specialty retailers have been impacted by the proliferation of mass merchants (e.g., Wal-Mart and Target), electronics superstores (e.g., Best Buy), and online retailers (e.g. Amazon) that offer entertainment products and collectively, have gained a larger share of the market. As a result of such competition, the number of specialty and independent retailers has decreased dramatically due to their reliance on sales of physical product. The Company has diversified its products and taken other measures to position itself competitively within its industry. The Company believes it effectively competes in the following ways:  Location and convenience: a strength of the Company is its convenient store locations that are often the exclusive retailer in centers offering a full complement of entertainment products;  Marketing: the Company uses email blasts, social networking, newspaper, radio and television advertising and in-store visual displays to market to consumers;  Selection and assortment: the Company maintains a high in-stock position in a large assortment of products, particularly DVDs, Blu-ray and CDs and a compelling assortment of the latest entertainment trend products;  Customer service: the Company offers personalized customer service in its stores. Seasonality The Companys business is seasonal, with its fourth fiscal quarter constituting the Companys peak selling period. In Fiscal 2011, the fourth quarter accounted for approximately 36% of annual net sales. In anticipation of increased sales activity in the fourth quarter, the Company purchases additional inventory and hires seasonal associates to supplement its core store sales and distribution center staffs. If, for any reason, the Companys net sales were below seasonal norms during the fourth quarter, the Companys operating results could be adversely affected. Quarterly sales can also be affected by the timing of new product releases, new store openings or closings and the performance of existing stores. Advertising The Company makes use of visual displays. It uses a mass-media marketing program, including newspaper, radio, and television advertisements, as well as sending email blasts and social networking. Certain vendors from whom the Company purchases merchandise offer advertising allowances, of varying duration and amount, to promote their merchandise. 3 Suppliers and Purchasing The Company purchases inventory from approximately 490 suppliers. In Fiscal 2011, 65% of purchases were made from ten suppliers including EMI Music Distribution, Sony Music Entertainment, Warner Music Group, Universal Music Group Distribution, Fox Video Inc., Paramount Home Entertainment Inc., Walt Disney Studios Home Entertainment, Warner Home Entertainment, Universal Studios Home Entertainment and Sony Pictures Home Entertainment. The Company does not have material long-term purchase contracts; rather, it purchases products from its suppliers on an order- by-order basis. Historically, the Company has not experienced difficulty in obtaining satisfactory sources of supply and management believes that it will continue to have access to adequate sources of supply. Trade Customs and Practices Under current trade practices with large suppliers, retailers of music and video products are generally entitled to return unsold merchandise they have purchased in exchange for other merchandise carried by the suppliers. The four largest music suppliers charge a related merchandise return penalty or return handling fee. Most manufacturers and distributors of video products do not charge a return penalty or handling fee. Under current trade practices with large suppliers, retailers of electronics, trend, video games and related products may receive markdown support from suppliers to help clear discontinued or slow turning merchandise. Merchandise return policies and other trade practices have not changed significantly in recent years. The Company generally adapts its purchasing policies to changes in the policies of its largest suppliers. Employees As of January 28, 2012, the Company employed approximately 4,000 people, of whom approximately 1,500 were employed on a full-time basis. Others were employed on a part-time or seasonal basis. The Company hires seasonal sales and distribution center employees during its fourth quarter peak selling season to ensure continued levels of personalized customer service and in stock position. Assistant store managers, store managers, district managers and regional managers are eligible to receive incentive compensation based on the sales and/or profitability of stores for which they are responsible. Sales support managers are generally eligible to receive incentive compensation based on achieving Company performance targets. None of the Companys employees are covered by collective bargaining agreements and management believes that the Company enjoys favorable relations with its employees. Trademarks The trademarks, f.y.e. for your entertainment, Suncoast Motion Pictures and Saturday Matinee are registered with the U.S. Patent and Trademark Office and are owned by the Company. We believe that our rights to these trademarks are adequately protected. We hold no material patents, licenses, franchises or concessions; however, our established trademarks and trade names are essential to maintaining our competitive position in the entertainment retail industry. Information Systems The Company utilizes primarily IBM AS400 technology to run its management information systems, including its merchandising, distribution and financial systems. Management believes its systems contribute to enhanced customer service and operational efficiency, as well as provide the ability to monitor critical performance indicators versus plans and historical results. Available Information The Companys headquarters are located at 38 Corporate Circle, Albany, New York 12203, and its telephone number is (518) 452-1242. The Companys corporate website address is www.twec.com. The Company makes available, free of charge, its Exchange Act Reports (Forms 10-K, 10-Q, 8-K 4 and any amendments thereto) on its web site as soon as practical after the reports are filed with the Securities and Exchange Commission (SEC). The public may read and copy any materials the Company files with the SEC at the SECs Public Reference Room at 450 Fifth Street, N.W., Washington, D.C. 20549. Information on the operation of the Public Reference Room can be obtained by calling the SEC at 1-800-SEC-0330. The SEC maintains an Internet site that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the SEC. This information can be obtained from the site http://www.sec.gov. The Companys Common Stock, $0.01 par value, is quoted on the NASDAQ National Market under the trading symbol TWMC. The Companys fiscal year end is the Saturday closest to January 31. The Fiscal 2011 (Fiscal 2011) year ended on January 28, 2012; Fiscal 2010 (Fiscal 2010) year ended on January 29, 2011; and Fiscal 2009 (Fiscal 2009) year ended on January 30, 2010. Item 1A. RISK FACTORS The following is a discussion of certain factors, which could affect the financial results of the Company. The Companys results of operations are affected by the availability of new products. The Companys business is affected by the release of hit music and video titles, which can create fluctuations in sales. It is not possible to determine the timing of these fluctuations or the future availability of hit titles. The Company is dependent upon the major music and movie producers to continue to produce hit products. To the extent that new hit releases are not available, or not available at prices attractive to consumers, or, if manufacturers fail to introduce or delay the introduction of new products, the Companys results of operations may be adversely affected. The Companys results of operations are affected by the continued declines in the video and music industries. The video and music retailing industries are mature industries and have experienced declines in recent years. Physical video and music represent our largest product categories in terms of sales and have been impacted by new distribution channels, including digital distribution and internet fulfillment. As a result, the Company has had negative comparable store sales for the past five years. The Companys results of operations may suffer if the Company does not accurately predict consumer acceptance of new product or distribution technologies. The entertainment industry is characterized by changing technology, evolving format standards, frequent new and enhanced product introductions and rapid product obsolescence. These characteristics require the Company to respond quickly to technological changes and understand the impact of these changes on customers preferences. If the Company is unable to participate in new product or distribution technologies, its results of operations may suffer. Specifically, CD and DVD formats have experienced a continuous decline as digital forms of music and video content have become more prevalent. If the Company does not timely adapt to these changing technologies or sufficiently focus on the other core categories, operating results could significantly suffer. Increased competition from existing retailers has adversely affected the Companys results of operations. The Company competes with a wide variety of entertainment retailers, including deep-discount retailers, mass merchandisers, consumer electronics outlets, internet retailers and independent operators, some of whom have greater financial and other resources than the Company. In addition, the Companys success depends on our ability to positively differentiate ourselves from other retailers. The retail business is highly competitive. In the past the Company has been able to compete successfully by differentiating our customer shopping experience by creating an attractive value proposition through a careful combination of price, merchandise assortment, convenience, 5 customer service and marketing efforts. Customer perceptions regarding our stores, our in-stock position and deep assortment of product are also factors in our ability to compete. No single competitive factor is dominant, and actions by our competitors on any of these factors could have an adverse effect on our sales, gross profit and expenses. If we fail to continue to positively differentiate ourselves from our competitors, our results of operations could be adversely affected. The Companys business is influenced by general economic conditions. The Companys performance is subject to general economic conditions and their impact on levels of discretionary consumer spending. General economic conditions impacting discretionary consumer spending include, among others, wages and employment, consumer debt, reductions in net worth, residential real estate and mortgage markets, taxation, fuel and energy prices, interest rates, consumer confidence and other macroeconomic factors. Consumer purchases of discretionary items, such as our merchandise, generally decline during recessionary periods and other periods where disposable income is adversely affected. A downturn in the economy affects retailers disproportionately, as consumers may prioritize reductions in discretionary spending, which could have a direct impact on purchases of our merchandise and adversely impact our results of operations. In addition, reduced consumer spending may drive us and our competitors to offer additional products at promotional prices, which would have a negative impact on gross profit. Disruption of global capital and credit markets may have a material adverse effect on the Companys liquidity and capital resources. Distress in the financial markets has in the past and can in the future result in extreme volatility in security prices, diminished liquidity and credit availability. There can be no assurance that our liquidity will not be affected by changes in the financial markets and the global economy or that our capital resources will at all times be sufficient to satisfy our liquidity needs. We believe that cash provided by sales of merchandise inventory and available borrowing capacity under our credit facility, which expires in April 2013, will provide us with sufficient liquidity through the expiration of this credit facility. Historically, we have experienced declines and we may continue to experience fluctuation in our level of sales, results from operations and operating cash flow. A variety of factors has historically affected, and will continue to affect, our comparable stores sales results and profit margins. These factors include general regional and national economic conditions; competition; actions taken by our competitors; consumer trends and preferences; new product introductions and changes in our product mix; timing and effectiveness of promotional events and weather. The Companys comparable store sales may decline further than they did in Fiscal 2011. Also, they may vary from quarter to quarter as our business is highly seasonal in nature. Our highest sales and operating income historically occur during the fourth fiscal quarter, which is due in part, to the holiday selling season. The fourth quarter generated approximately 36% of our net sales for Fiscal 2011. Any decrease in our fourth quarter sales, whether due to a slow holiday selling season, unseasonable weather conditions, economic conditions or otherwise, could have a material adverse effect on our business, financial condition and operating results for the entire fiscal year. There is no assurance that we will achieve positive levels of sales and earnings growth, and any decline in our future growth or performance could have a material adverse effect on our business and results of operations. Failure to open new stores or renew existing leases in profitable stores may limit our earnings. Historically, the Companys growth has come from the opening of new stores and the acquisition of stores. The Company opens new stores if it finds desirable locations and is able to negotiate suitable lease terms. A lack of new store growth may impact the Companys ability to increase sales and earnings. The Company opened one new store in Fiscal 2011. Likewise, the 6 Company regularly renews leases at existing locations if those stores are profitable. Failure to renew these leases may impact the Company's earnings. See Item 2: Properties, for timing of lease expirations. A change in one or more of the Companys vendors policies or the Companys relationship with those vendors could adversely affect the Companys results of operations. The Company is dependent on its vendors to supply merchandise in a timely and efficient manner. If a vendor fails to deliver on its commitments, whether due to financial difficulties or other reasons, the Company could experience merchandise shortages that could lead to lost sales. The majority of the Companys purchases come from ten major suppliers. As is standard in its industry, the Company does not maintain long-term contracts with its suppliers but instead makes purchases on an order-by-order basis. If the Company fails to maintain customary trade terms or enjoy positive vendor relations, it could have an adverse effect on the Companys results of operations. If the Companys vendors fail to provide marketing and merchandising support at historical levels, the Companys results of operations could be adversely affected. The manufacturers of entertainment products have typically provided retailers with significant marketing and merchandising support for their products. As part of this support, the Company receives cooperative advertising and other allowances from these vendors. These allowances enable the Company to actively promote and merchandise the products it sells at its stores and on its websites. If the Companys vendors fail to provide this support at historical levels, the Companys results of operations could be negatively impacted. Loss of Key Personnel or the inability to attract, train and retain qualified employees could adversely affect the Companys results of operations. The Company believes that its future prospects depend, to a significant extent, on the services of its executive officers, particularly, Robert J. Higgins, our Chairman and Chief Executive Officer. Our future success will also depend on our ability to attract and retain qualified key personnel. The loss of the services of certain of the Companys executive officers and other key management personnel could adversely affect the Companys results of operations. In addition to our executive officers, the Companys business is dependent on our ability to attract, train and retain a large number of qualified team members. Many of those team members are employed in entry-level or part-time positions with historically high turnover rates. Our ability to meet our labor needs while controlling our costs is subject to external factors such as unemployment levels, health care costs and changing demographics. If we are unable to attract and retain adequate numbers of qualified team members, our operations, customer service levels and support functions could suffer. Those factors, together with increased wage and benefit costs, could adversely affect our results of operations. Our Chairman and Chief Executive Officer owns approximately 46.6% of the outstanding Common Stock therefore, he has significant influence and control over the outcome of any vote of the Companys Shareholders. Robert J. Higgins serves as Chairman of the Board of the Company and its Chief Executive Officer and owns approximately 46.6% of the outstanding Common Stock of the Company, as of March 31, 2012 and there are no limitations on his acquiring shares in the future. Accordingly, he will have significant influence on the outcome of any vote of the Companys Shareholders and on the policies and affairs of the Company. His interests may differ from those of the other shareholders. Failure to comply with legal and regulatory requirements could adversely affect the Companys results of operations. The Companys business is subject to a wide array of laws and regulations. Significant legislative changes that impact our relationship with our workforce (none of which is represented by unions) 7 could increase our expenses and adversely affect our operations. Examples of possible legislative changes impacting our relationship with our workforce include changes to an employers obligation to recognize collective bargaining units, the process by which collective bargaining units are negotiated or imposed, minimum wage requirements, and health care mandates. Our policies, procedures and internal controls are designed to comply with all applicable laws and regulations, including those imposed by the Securities and Exchange Commission and the New York Stock Exchange, as well as applicable employment laws. Additional legal and regulatory requirements increase the complexity of the regulatory environment in which we operate and the related cost of compliance. Failure to comply with such laws and regulations may result in damage to our reputation, financial condition and market price of our stock. We could be materially and adversely affected if our distribution center is disrupted. We operate a distribution center in Albany, New York. We ship approximately 75% of our merchandise inventory through our distribution center. If our distribution center is destroyed or disrupted for any reason, including; weather, fire, labor, or other issues, we could incur significantly higher costs and longer lead times associated with distributing our products to our stores during the time it takes to reopen or replace the center. We maintain business interruption insurance to protect us from the costs relating to matters such as a shutdown, but our insurance may not be sufficient, or the insurance proceeds may not be timely paid to us, in the event of a shutdown. The Companys stock price has experienced and could continue to experience volatility and could decline further, resulting in a substantial loss on your investment. Our stock price has experienced, and could continue to experience in the future, substantial volatility as a result of many factors, including global economic conditions, broad market fluctuations and public perception of the prospects for music and the home video industry. Changes in our comparable store net sales could also affect the price of our Common Stock. Failure to meet market expectations, particularly with respect to comparable store sales, net revenues, operating margins and earnings per share, would likely result in a decline in the market price of our stock. In addition, an active trading market for our Common Stock may not be sustained, which could affect the ability of our stockholders to sell their shares and could depress the market price of their shares. The stock market in general and the market for video and music related stocks in particular, has been highly volatile. For example, the closing price of our Common Stock at quarter ends has fluctuated between $1.17 and $2.54 from January 31, 2010 to March 30, 2012. Investors in our Common Stock may experience a decrease in the value of their stock, including decreases unrelated to our operating performance or prospects. The failure to maintain a minimum closing share price of $1.00 per share of our Common Stock could result in the delisting of our shares on The NASDAQ Global Market, which would harm the market price of the Companys Common Stock. In order to retain our listing on The NASDAQ Global Market we are required by NASDAQ to maintain a minimum bid price of $1.00 per share. Our stock price is currently above $1.00 and has been since October 6, 2009. However, in the event that our stock did close below the minimum bid price of $1.00 per share for any 30 consecutive business days, we would regain compliance if our Common Stock closed at or above $1.00 per share for 10 consecutive days during the 180 days immediately following failure to maintain the minimum bid price. If we are unable to do so, our stock could be delisted from The NASDAQ Global Market, transferred to a listing on The NASDAQ Capital Market, or delisted from the NASDAQ markets altogether. The failure to maintain our listing on The NASDAQ Global Market could harm the liquidity of the Companys Common Stock and could have an adverse effect on the market price of our Common Stock. 8 If we fail to protect the security of personal information about our customers, we could be subject to costly government enforcement actions or private litigation and our reputation could suffer. The nature of our business involves the receipt and storage of personal information about our customers. If we experience a data security breach, we could be exposed to government enforcement actions and private litigation. In addition, our customers could lose confidence in our ability to protect their personal information, which could cause them to stop shopping at our stores. Such events could lead to lost sales and adversely affect our results of operations. Item 1B. UNRESOLVED SEC COMMENTS None. Item 2. PROPERTIES Retail Stores As of January 28, 2012, the Company operated 390 stores under operating leases, some of which have renewal options. The majority of the leases provide for the payment of fixed monthly rentals and expenses for; maintenance, property taxes and insurance, while others provide for the payment of monthly rentals based on a percentage of sales. Certain leases provide for additional rent based on store sales in excess of specified levels. The following table lists the leases due to expire in each of the years shown as of the fiscal year-end, assuming any renewal options are not exercised: Year No. ofLeases Year No. ofLeases 2012 158 2016 7 2013 151 2017 3 2014 42 2018 3 2015 26 As leases expire, the Company will evaluate the decision to exercise renewal rights or obtain new leases for the same or similar locations based on store profitability. Corporate Offices and Distribution Center Facility The Company leases its Albany, New York, distribution facility and corporate office space from its largest shareholder and Chairman and Chief Executive Officer under three capital lease arrangements that extend through 2015. These leases are at fixed rentals with provisions for biennial increases based on increases in the Consumer Price Index. The Company incurs all property taxes, insurance and maintenance costs. The office portion of the facility is approximately 39,800 square feet and the distribution center portion is approximately 141,500 square feet. The Company believes that its existing distribution facility is adequate to meet the Companys planned business needs. Shipments from the distribution facility to the Companys stores provide approximately 75% of all merchandise shipment requirements to stores. Stores are serviced by common carriers chosen on the basis of geography and rate considerations. The balance of the stores merchandise requirements is satisfied through direct shipments from vendors. Item 3. LEGAL PROCEEDINGS The Company is subject to various legal proceedings and claims that have arisen in the ordinary course of its business and have not been finally adjudicated. Although there can be no assurance as to the ultimate disposition of these matters, it is managements opinion, based upon the information available at this time, that the expected outcome of these matters, individually or in the aggregate, will not have a material adverse effect on the results of operations and financial condition of the Company. Item 4. [Reserved] 9 PART II Item 5. MARKET FOR THE REGISTRANTS COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information . The Companys Common Stock trades on the NASDAQ Stock Market under the symbol TWMC. As of March 30, 2012, there were 438 shareholders of record. The following table sets forth high and low last reported sale prices for each fiscal quarter during the period from February 1, 2010 through March 30, 2012. Closing Sales Prices High Low 2010 1st Quarter $ 2.44 $ 1.17 2nd Quarter $ 2.22 $ 1.66 3rd Quarter $ 1.88 $ 1.50 4th Quarter $ 1.83 $ 1.60 2011 1st Quarter $ 1.94 $ 1.62 2nd Quarter $ 2.11 $ 1.64 3rd Quarter $ 2.22 $ 1.77 4th Quarter $ 2.54 $ 1.98 2012 1st Quarter (through $ 2.50 $ 2.12 March 30, 2012) On March 30, 2012, the last reported sale price on the Common Stock on the NASDAQ National Market was $2.12. Dividend Policy: The Company has never declared dividends on its Common Stock. The Companys amended credit facility does not allow the payment of cash dividends. Five-Year Performance Graph: The following line graph reflects a comparison of the cumulative total return of the Companys Common Stock from January 31, 2007 through January 31, 2012 with the Nasdaq Index (U.S. Stocks) and with the Nasdaq National Market Retail Trade Stocks index. Because none of the Companys leading competitors has been an independent publicly traded company over the period, the Company has elected to compare shareholder returns with the published index of retail companies compiled by NASDAQ. All values assume a $100 investment on January 31, 2007, and that all dividends were reinvested. 2007 2008 2009 2010 2011 2012 Trans World Entertainment Corporation 100 77 14 23 31 44 NASDAQ (U.S. Stocks) 100 96 61 88 113 121 NASDAQ Retail Trade Stocks 100 89 58 85 106 127 10 Item 6. SELECTED CONSOLIDATED FINANCIAL DATA The following table sets forth selected Statement of Operations and Balance Sheet data for the five fiscal years ended January 28, 2012 and is derived from the Companys audited Consolidated Financial Statements. This information should be read in conjunction with the Companys audited Consolidated Financial Statements and related notes and other financial information included herein, including Item 7, Managements Discussion and Analysis of Financial Condition and Results of Operations. Fiscal Year Ended January 28,2012 January 29,2011 January 30,2010 January 31,2009 February 2,2008 ($ in thousands, except per share data) STATEMENTS OF OPERATIONS DATA: Net sales $ 542,589 $ 652,416 $ 813,988 $ 987,625 $ 1,265,658 Cost of sales 344,435 433,036 552,327 656,730 819,911 Gross profit 198,154 219,380 261,661 330,895 445,747 Selling, general and administrative expenses 192,653 244,749 310,710 380,802 470,386 Asset impairment charges  1,973 3,643 15,158 30,731 Income (loss) from operations 5,501 (27,342 ) (52,692 ) (65,065 ) (55,370 ) Interest expense 3,429 3,557 2,910 4,098 6,519 Other income (240 ) (211 ) (168 ) (180 ) (429 ) Income (loss) before income taxes 2,312 (30,688 ) (55,434 ) (68,983 ) (61,460 ) Income tax expense (benefit) 150 275 (12,985 ) (28 ) 37,975 Net income (loss) $ 2,162 ($30,963 ) ($42,449 ) ($68,955 ) ($99,435 ) Basic earnings (loss) per share $ 0.07 ($0.99 ) ($1.35 ) ($2.21 ) ($3.20 ) Weighted average number of shares outstanding  basic 31,520 31,417 31,370 31,223 31,046 Diluted earnings (loss) per share $ 0.07 ($0.99 ) ($1.35 ) ($2.21 ) ($3.20 ) Weighted average number of shares  diluted 32,036 31,417 31,370 31,223 31,046 Fiscal Year Ended January 28,2012 January 29,2011 January 30,2010 January 31,2009 February 2,2008 ($ in thousands, except per share and store count data) BALANCE SHEET DATA (at the end of the period): Total assets $ 313,120 $ 348,724 $ 394,566 $ 487,036 $ 638,993 Current portion of long-term debt and capital lease obligations 1,503 1,363 1,974 3,748 3,501 Long-term obligations 4,009 5,511 6,874 8,844 12,588 Shareholders equity $ 161,846 $ 161,798 $ 193,353 $ 235,015 $ 298,149 OPERATING DATA: Store count (open at end of period): Mall stores 324 376 449 549 610 Freestanding stores 66 84 108 163 203 Total stores 390 460 557 712 813 Comparable store sales decreases (2 %) (4 %) (10 %) (11 %) (9 %) Total square footage 2,562 3,149 3,794 4,560 5,117 (1) Included in income tax expense for Fiscal 2007 is deferred tax expense of $42.5 million, the recording of which was primarily due to the establishment of a full valuation allowance against the Companys net deferred tax assets. Included in income tax benefit for 2009 is a tax refund of $10.4 million due to revised tax carryback legislation. A store is included in comparable store sales calculations at the beginning of its thirteenth full month of operation. Mall stores relocated in the same shopping center after being open for at least thirteen months are considered comparable stores. Closed stores that were open for at least thirteen months are included in comparable store sales through the month immediately preceding the month of closing. 11 Item 7. MANAGEMENTS DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Overview Managements Discussion and Analysis of Financial Condition and Results of Operations provide information that the Companys management believes necessary to achieve an understanding of its financial condition and results of operations. To the extent that such analysis contains statements which are not of a historical nature, such statements are forward-looking statements, which involve risks and uncertainties. These risks include, but are not limited to, changes in the competitive environment for the Companys merchandise, including the entry or exit of non-traditional retailers of the Companys merchandise to or from its markets; releases by the music, video, and video game industries of an increased or decreased number of hit releases; general economic factors in markets where the Companys merchandise is sold; and other factors discussed in the Companys filings with the Securities and Exchange Commission. The following discussion and analysis of the Companys financial condition and results of operations should be read in conjunction with Selected Consolidated Financial Data and the Consolidated Financial Statements and related notes included elsewhere in this report. As of January 28, 2012, the Company operated 390 stores totaling approximately 2.6 million square feet in the United States, the District of Columbia, the Commonwealth of Puerto Rico and the U.S. Virgin Islands. In Fiscal 2011, the Companys net sales decreased as compared to Fiscal 2010 as a result of lower average store count and a decrease in comparable store sales. Comparable store sales decreased 2% during Fiscal 2011. The U.S. entertainment retailing industry is a mature industry and has experienced declines in recent years. Physical Music and Video represent our primary product categories in terms of sales and both categories have been impacted by new distribution channels, including digital distribution and internet fulfillment. As a result, the Company has had negative comparable store sales for the past five years. To mitigate or lessen the impact these changes have had, the Company has focused on the following areas in an effort to improve its business: Improving Product Mix and Creating Value for our Customers The Company tailors the product mix of its stores toward regional tastes in order to optimize the productivity of its stores, seeking to serve key customer segments within each store. We have also focused on creating a stronger value statement for our customers in our two core categories of video and music to drive additional traffic into the stores and improve customer conversion rates, while offering products in other categories to drive additional sales. In fiscal 2011, the electronics and trend categories represented 18% of the Companys net sales and had an 18% comparable store sales increase as the Company continues to strengthen assortment in these categories. Store Portfolio Evaluation During Fiscal 2011 and Fiscal 2010, the Company closed 71 and 102 stores, respectively. The Companys real estate strategy is to reposition our store portfolio by reducing our store base to a core group of profitable locations, while evaluating opportunities for new locations. The Company opened one store in Fiscal 2011 and acquired five stores in Fiscal 2010. The Company closes stores when minimum operating thresholds are not achieved or upon lease expiration when either renewal is not available or management determines that renewal is not in the Companys best interest. The Company has signed short-term lease agreements for desirable locations, which enables us to negotiate rents that are responsive to the then-current sales environment. We will continue to close stores that do not meet our profitability goals, a process which could result in additional future asset impairments and store closure costs. The Company expects the reduction in stores to lower total sales and gross profit of the Company. The store closings in Fiscal 2010 contributed to the Company generating Net Income of $2.2 million in Fiscal 2011 compared to a Net Loss of $31.0 million in Fiscal 2010. 12 The Company believes that there is near-term opportunity in improving the productivity of existing stores. The environment in which our stores operate is intensely competitive and includes Internet-based retailers and mass merchants. A specialty retailer that can differentiate itself by offering a distinctive customer experience, and that can operate efficiently, will be better positioned to maintain or grow market share. Therefore, we remain dedicated to the operational improvement of our stores and offering our customers a rewarding shopping experience. Expanding Customer Base To strengthen customer loyalty, the Company offers its customers the option of signing up for a Backstage Pass card which provides an additional 10% discount off of everyday selling prices on nearly all products in addition to other value added benefits members receive through the program in exchange for a membership fee. The Company also co-sponsors events in many of its stores to provide various segments of its customers an opportunity to experience entertainment and shop for unique and exclusive products based on their particular interests. Key Performance Indicators Management monitors a number of key performance indicators to evaluate its performance, including: Net Sales and Comparable Store Sales: The Company measures the rate of comparable store net sales change. A store is included in comparable store net sales calculations at the beginning of its thirteenth full month of operation. Mall stores relocated in the same shopping center after being open for at least thirteen months are considered comparable stores. Closed stores that were open for at least thirteen months are included in comparable store net sales through the month immediately prior to the month of closing. The Company further analyzes net sales by store format and by product category. Cost of Sales and Gross Profit: Gross profit is calculated based on the cost of product in relation to its retail selling value. Changes in gross profit are impacted primarily by net sales levels, mix of products sold, vendor discounts and allowances and distribution costs. The Company records its distribution, freight and obsolescence expenses in cost of sales. Distribution expenses include those costs associated with receiving, inspecting and warehousing merchandise and costs associated with product returns to vendors. Selling, General and Administrative (SG&A) expenses: Included in SG&A expenses are payroll and related costs, occupancy charges, general operating and overhead expenses and depreciation charges (excluding those related to distribution operations, as discussed in Note 3 of Notes to the Consolidated Financial Statements in this Annual Report on Form 10-K). SG&A expenses also include fixed assets write-offs associated with store closures, if any, and miscellaneous items, other than interest. Balance Sheet and Ratios: The Company views cash, net inventory investment (merchandise inventory less accounts payable) and working capital (current assets less current liabilities) as indicators of its financial position. See Liquidity and Capital Resources for further discussion of these items. Fiscal Year Ended January 28, 2012 (Fiscal 2011)Compared to Fiscal Year Ended January 29, 2011 (Fiscal 2010) Net Sales. The following table sets forth a year-over-year comparison of the Companys total net sales: 2011 2010 2011 vs. 2010 $ % ($ in thousands) Net Sales $ 542,589 $ 652,416 ($109,827 ) (16.8 %) 13 The 16.8% net sales decline from prior year is due to a 17.5% decline in store count and a 2% decline in comparable store net sales. Stores closed in fiscal 2010 and fiscal 2011 recorded sales of $162 million in 2010. While the Company believes a meaningful amount of sales was transferred to ongoing stores, there was a reduction of sales from store closings. Total product units sold in Fiscal 2011 decreased 14.8% and the average retail price for units sold decreased 3.2%. Net sales by merchandise category for Fiscal 2011 and Fiscal 2010 were as follows: 2011Net Sales %Total 2010Net Sales %Total Total %Net SalesChange ComparableStore %Net SalesChange ($ in thousands) Video $ 229,256 42.3 % $ 284,711 43.7 % (19.5 %) (4 %) Music 185,305 34.2 231,721 35.5 (20.0 %) (8 %) Electronics 52,884 9.7 51,632 7.9 2.4 % 17 % Trend 46,690 8.6 47,062 7.2 (0.8 %) 18 % Video games 28,454 5.2 37,290 5.7 (23.7 %) (11 %) Total $ 542,589 100.0 % $ 652,416 100.0 % (16.8 %) (2 %) Video The Companys stores offer a wide range of new and used DVDs and Blu-rays in a majority of its stores. The video category decreased as a percentage of the Companys total net sales due to a larger comparable store sales decline compared to the total Company comparable store sales decline. Total net sales for Fiscal 2011 in the video category decreased 19.5% due to the lower average store count and a 4% decline in comparable store sales. According to Warner Home Video, total video unit sales in the United States declined 7% during the period corresponding with the Companys Fiscal 2011. Music The Companys stores offer a wide range of new and used CDs and music DVDs across most music genres, including new releases from current artists as well as an extensive catalog of music from past periods and artists. Total net sales in the music category declined 8% on a comparable store sale basis in Fiscal 2011. Net sales of CDs represented approximately 95% of total net sales in the music category during Fiscal 2011. The Companys annual CD unit sales decreased 20% in Fiscal 2011 due to the decrease in average store count and lower comparable store net sales. According to SoundScan, total CD unit sales in the United States declined 5% during the period corresponding with the Companys Fiscal 2011. Electronics The Companys stores offer a selection of complementary electronics products to support our entertainment products. Total net sales in the electronics category increased 17% on a comparable store sales basis. During Fiscal 2011, the Company expanded its assortment and selection in the electronics category. Electronics represented 9.7% of the Companys total net sales in Fiscal 2011 versus 7.9% in Fiscal 2010. Trend The Companys stores offer a selection of trend products that relate to theatrical releases, music, and gaming. The trend category increased 18% on a comparable store sales basis. Trend represented 8.6% of the Companys total net sales in Fiscal 2011 versus 7.2% in Fiscal 2010. 14 Video games During Fiscal 2011, the Company offered video games in 110 stores. The negative comparable store sales in video games were consistent with industry declines. According to NPD, industry wide video games sales were down 10% during the period corresponding with the Companys Fiscal 2011. Gross Profit. The following table sets forth a year-over-year comparison of the Companys Gross Profit: 2011 2010 2011 vs. 2010 $ % ($ in thousands) Gross Profit $ 198,154 $ 219,380 ($21,226 ) (9.7 %) As a percentage of net sales 36.5 % 33.6 % Gross margin improved 290 basis points due to higher gross margin across all product categories and the leveraging of distribution and freight expenses. Selling, General and Administrative Expenses. The following table sets forth a year-over-year comparison of the Companys SG&A expenses: 2011 2010 2011 vs. 2010 $ % ($ in thousands) Selling, general and administrative expenses $ 192,653 $ 244,749 ($52,096 ) (21.3 %) As a percentage of net sales 35.5 % 37.5 % The $52 million decrease in SG&A expenses is due to a $45 million reduction in store expenses arising from the Company operating an average of 17.5% fewer stores and lower operating expenses in the ongoing stores, as well as a $4 million reduction in corporate overhead expenses. SG&A as a percentage of net sales decreased 200 basis points from 37.5% in 2010 to 35.5% in 2011. Asset Impairment Charge. During Fiscal 2011, there were no events or circumstances that indicated to management that the carrying amount of any long-lived assets may not be recoverable. Therefore, no impairment testing was performed. During Fiscal 2010, the Company concluded, based on a significant decline in sales and earnings during the fourth quarter, that triggering events had occurred requiring a test of long-lived assets for impairment at its retail stores and consolidated subsidiaries. Long-lived assets at locations where impairment was determined to exist were written down to their estimated fair values as of the end of the period resulting in the recording of asset impairment charges of $2.0 million in Fiscal 2010. Estimated fair values for long-lived assets at these locations, including store fixtures and equipment and leasehold improvements, were determined based on a measure of discounted future cash flows over the remaining lease terms at the respective locations. Future cash flows were estimated based on store plans and were discounted at a rate approximating the Companys cost of capital. Management believes its assumptions were reasonable and consistently applied. Interest Expense. Interest expense in Fiscal 2011 was $3.4 million compared to $3.6 million in Fiscal 2010. Other Income. Other income, which includes interest income, was $240,000 in Fiscal 2011 compared to $211,000 in Fiscal 2010. Income Tax Expense. The following table sets forth a year-over-year comparison of the Companys income tax expense: 2011 2010 2011 vs. 2010 $ ($ in thousands) Income tax expense $ 150 $ 275 ($125 ) Effective tax rate 6.5 % 0.9 % The Fiscal 2011 and 2010 income tax expense includes state taxes, adjustments to the reserve for uncertain tax positions and the accrual of interest. 15 Net income (Loss). The following table sets forth a year-over-year comparison of the Companys net income (loss): 2011 2010 2011 vs. 2010 $ ($ in thousands) Net income (loss) $ 2,162 ($30,963 ) $ 33,125 Net income (loss) as a percentage of netsales 0.4 % (4.7 %) Net income for Fiscal 2011 increased by $33.1 million to $2.2 million, as compared to a net loss of $31.0 million for Fiscal 2010, primarily due to increased gross margin and a reduction in SG&A expenses. Fiscal Year Ended January 29, 2011 (Fiscal 2010)Compared to Fiscal Year Ended January 30, 2010 (Fiscal 2009) Net Sales. The following table sets forth a year-over-year comparison of the Companys total net sales: 2010 2009 2010 vs. 2009 $ % ($ in thousands) Net Sales $ 652,416 $ 813,988 ($161,572 ) (19.8 %) The 19.8% net sales decline from prior year is due to the comparable store net sales decline of 4.2% coupled with a 23% decline in average store count. Stores closed in fiscal 2009 and fiscal 2010 recorded sales of $225 million in 2009. While the Company believes a meaningful amount of sales were transferred to ongoing stores, there was a reduction of sales from store closings. Total product units sold in Fiscal 2010 decreased 15% and the average retail price for units sold decreased 6%. Net sales by merchandise category for Fiscal 2010 and Fiscal 2009 were as follows: 2010Net Sales %Total 2009Net Sales %Total TotalNet SalesChange ComparableStore %Net SalesChange ($ in thousands) Music $ 231,721 35.5 % $ 286,670 35.2 % ($54,949 ) (3.9 %) Video 284,711 43.7 339,251 41.7 (54,540 ) 1.1 Video games 37,290 5.7 70,400 8.6 (33,110 ) (37.9 ) Other 98,694 15.1 117,667 14.5 (18,973 ) (0.1 ) Total $ 652,416 100.0 % $ 813,988 100.0 % ($161,572 ) (4.2 %) The Other category includes electronics, accessories and trend items, none of which individually exceed 10% of total net sales. Music The Companys stores offer a wide range of new and used CDs and music DVDs across most music genres, including new releases from current artists as well as an extensive catalog of music from past periods and artists. The music category declined 3.9% on a comparable store sale basis. Net sales of CDs represented approximately 95% of total net sales in the music category during Fiscal 2010. The Companys annual CD unit sales decreased 13% in Fiscal 2010 due to lower comparable store net sales and the decrease in average store count. According to SoundScan, total CD unit sales in the United States declined 20% during the period corresponding with the Companys Fiscal 2010. 16 Video The Company offers DVDs in all of its stores and high definition DVDs (BluRay) in a majority of its stores. The video category increased as a percentage of the Companys total net sales due positive comparable store sales compared to negative comparable store sales in all the other categories. Total net sales for Fiscal 2010 in the video category decreased 16% due to the lower average store count, partially offset by an increase of 1.1% in comp sales. According to Warner Home Video, total video unit sales in the United States declined 9% during the period corresponding with the Companys Fiscal 2010. Video games The negative comparable store sales in video games was primarily due to a reduction in the number of stores carrying games in Fiscal 2010 versus Fiscal 2009. During the Fourth Quarter of 2009, the Company eliminated the game category in over 200 stores. As of year-end, 123 of our stores carried games. Other The Other category consists of electronics, accessories and trend items. Net sales in this category have increased as a percentage of total net sales due to slower comparable store sales declines than music and games. Gross Profit. The following table sets forth a year-over-year comparison of the Companys Gross Profit: 2010 2009 2010 vs. 2009 $ % ($ in thousands) Gross Profit $ 219,380 $ 261,661 ($42,281 ) (16.2 %) As a percentage of net sales 33.6 % 32.1 % Gross margin improved 150 basis points due to higher gross margin in the video category, fewer merchandise markdowns in our other categories of electronics, accessories and trend and a shift in business away from the lower margin Game business. Selling, General and Administrative Expenses. The following table sets forth a year-over-year comparison of the Companys SG&A expenses: 2010 2009 2010 vs. 2009 $ % ($ in thousands) Selling, general and administrative expenses $ 244,749 $ 310,710 ($65,961 ) (21.2 %) As a percentage of net sales 37.5 % 38.2 % The $66 million decrease in SG&A expenses is due to a $59 million reduction in store expenses arising from the Company operating an average of 23% fewer stores and negotiated rent reductions in the ongoing stores, as well as a $5 million reduction in corporate overhead expenses. SG&A as a percentage of net sales decreased to 37.5% from 38.2%. Asset Impairment Charge. During Fiscal 2010 and Fiscal 2009, the Company concluded, based on a significant decline in sales and earnings during the fourth quarter, that triggering events had occurred requiring a test of long-lived assets for impairment at its retail stores and consolidated subsidiaries. Long-lived assets at locations where impairment was determined to exist were written down to their estimated fair values as of the end of each period resulting in the recording of asset impairment charges of $2.0 million and $3.6 million in Fiscal 2010 and Fiscal 2009, respectively. Estimated fair values for long-lived assets at these locations, including store fixtures and equipment and leasehold improvements, were determined based on a measure of discounted future cash flows over the remaining lease terms at the respective locations. Future cash flows were estimated based 17 on store plans and were discounted at a rate approximating the Companys cost of capital. Management believes its assumptions were reasonable and consistently applied. Interest Expense. Interest expense in Fiscal 2010 was $3.6 million compared to $2.9 million in Fiscal 2009. The increase is due to the amortization of loan commitment fees related with the extension of our credit facility in April 2010. Other Income. Other income includes interest income, which was $0.2 million in both Fiscal 2010 and 2009. Income Tax Benefit. The following table sets forth a year-over-year comparison of the Companys income tax expense (benefit): 2010 2009 2010 vs. 2009 $ ($ in thousands) Income tax expense (benefit) $ 275 ($12,985 ) ($13,260 ) Effective tax rate 0.9 % (23.4 %) The Fiscal 2010 income tax expense is the net of state taxes, adjustments to the reserve for uncertain tax positions and the accrual of interest. During Fiscal 2009, the Company recorded a current federal tax benefit of $10.4 million resulting from federal tax legislation enacted that provided for an increased carryback period for net operating losses incurred in Fiscal 2008. Also, during Fiscal 2009, the Company recorded a deferred tax benefit of $2.3 million related to the intra period allocation of income tax expense to loss from current operations and accumulated other comprehensive income. The remaining components of income tax benefit of $0.3 million is the net of certain state taxes, adjustments to the reserve for uncertain tax positions and the accrual of interest on uncertain tax positions. Net Loss. The following table sets forth a year-over-year comparison of the Companys net loss: 2010 2009 2010 vs. 2009 $ ($ in thousands) Net loss ($30,963 ) ($42,449 ) $ 11,486 Net loss as a percentage of net sales (4.7 %) (5.2 %) The $11.5 million reduction in net loss as compared to 2009 was due to increased gross margin rate and a reduction in SG&A expenses. LIQUIDITY AND CAPITAL RESOURCES Liquidity and Cash Flows: The Companys primary sources of working capital are cash provided by operations and borrowing capacity under its revolving credit facility. The Companys cash flows fluctuate from quarter to quarter due to various items, including seasonality of sales and earnings, merchandise inventory purchases and returns, the related terms on the purchases and capital expenditures. Management believes it will have adequate resources to fund its cash needs for the foreseeable future, including its capital spending, its seasonal increase in merchandise inventory and other operating cash requirements and commitments. Management has considered many initiatives as part of the development of its operating plan for 2012 and beyond, including a focus on the operation of a core base of stores, improved product selection based on customer preferences and industry changes, as well as further streamlining of its operations. During Fiscal 2011, management carried out certain strategic initiatives in its efforts to reduce certain operating costs such as the reduction of headcount at the home office and the elimination or curtailment of certain other general and administrative expenses. In addition, management closed 71 stores and plans to continue its evaluation of store profitability of the Companys remaining 390 stores in consideration of lease terms, conditions and expirations. Management anticipates any cash requirements due to a shortfall in cash from operations will be funded by the Companys revolving credit facility, discussed hereafter. Cash flows from investing and financing activities during Fiscal 2012 are expected to be comparable with Fiscal 2011. The 18 Company does not expect any material changes in the mix (between equity and debt) or the relative cost of capital resources. The following table sets forth a three year summary of key components of cash flow and working capital: 2011 2010 2011 vs. 2010 2009 2010 vs. 2009 ($ in thousands) Operating Cash Flows $ 16,771 $ 10,464 $ 6,307 $ 49,789 ($39,325 ) Investing Cash Flows (2,105 ) (4,792 ) 2,687 (4,586 ) (206 ) Financing Cash Flows (1,363 ) (1,974 ) 612 (3,744 ) 1,770 Capital Expenditures (2,105 ) (2,944 ) 839 (4,586 ) 1,642 Cash and Cash Equivalents 88,515 75,212 13,303 71,514 3,698 Merchandise Inventory 191,327 234,164 (42,831 ) 266,568 (32,404 ) Working Capital 164,295 158,366 5,929 181,920 (23,554 ) Inventory turns 1.6 1.7 1.7 During Fiscal 2011, cash flow from operations was $16.8 million primarily due to a $42.8 million decrease in merchandise inventory and net income of $2.2 million (which includes $6.6 million of depreciation expense) offset by a $36.9 million reduction in accounts payable. During Fiscal 2010, cash flow from operations was $10.5 million primarily due to a $34.9 million decrease (net of $2.5 million of inventory received as part of the Value Music acquisition) in merchandise inventory and a $7.4 million decrease in prepaid expenses partially offset by the $31.0 million net loss. The Company monitors various statistics to measure its management of inventory, including inventory turn (annual cost of sales divided by average merchandise inventory balances), inventory investment per square foot (merchandise inventory divided by total store square footage) and inventory leverage (accounts payable divided by merchandise inventory). Inventory turnover measures the Companys ability to sell merchandise and how many times it is replaced over time. This ratio is important in determining the need for markdowns and planning future inventory levels and assessing customer response to our merchandise. Inventory turn in Fiscal 2011 was 1.6 as compared to 1.7 in fiscal 2010. Inventory investment per square foot measures the productivity of the inventory. It is important in determining if the Company has the appropriate level of inventory to meet customer demands while controlling its investment in inventory. Inventory investment per square foot was $75 per square foot at the end of Fiscal 2011 as compared to $74 per square foot at the end of Fiscal 2010. Accounts payable leverage measures the percentage of inventory being funded by the Companys product vendors. The percentage is important in determining the Companys ability to fund its business. Accounts payable leverage on inventory was 49% as of January 28, 2012 compared with 56% as of January 29, 2011. Cash used in investing activities was $2.1 million in Fiscal 2011, compared to $4.8 million in Fiscal 2010. During Fiscal 2011, cash used in investing activities consisted exclusively of capital expenditures of $2.1 million. During Fiscal 2010, cash used in investing activities included $2.9 million for capital expenditures and $1.8 million for the acquisition of five stores. The Companys capital expenditures in Fiscal 2011 consisted primarily of the expenditures for store improvements and investments in information technology improvements. The Company has historically financed its capital expenditures through borrowings under its credit facility, select financing arrangements and cash flow from operations. It may also receive landlord allowances or concessions for store openings, relocations or improvements. The Company anticipates capital spending of approximately $7.5 million in Fiscal 2012. Cash used in financing activities was $1.4 million in Fiscal 2011, compared to $2.0 million in Fiscal 2010. In Fiscal 2011, the primary uses of cash were payments of long-term debt and capital lease obligations of $640,000 and $723,000, respectively. In Fiscal 2010, the primary uses of cash were payments of long-term debt and capital lease obligations of $0.6 million and $1.4 million, respectively. 19 In January, 2006, the Company entered into a five-year, $100 million revolving secured credit facility with Bank of America (Previous Credit Facility). The revolving credit facility contains provisions governing additional indebtedness and acquisitions and is secured by the Companys eligible inventory, proceeds from the sale of inventory and by the stock of the Companys subsidiaries. In March 2006, the Company and Bank of America N.A., entered into a First Amendment to the Credit Facility which increased the amount available for borrowing by the Company under the Credit Facility to $130 million and in October 2006, the Company and Bank of America N.A. entered into a Second Amendment to the Credit Facility increasing the amount available to the Company for borrowing to $150 million. The terms and conditions under the amendments were the same as the original Credit Facility. In April 2010, the Company entered into an amended and restated Credit Agreement (Amended Credit Facility). Based on lower anticipated capital requirements availability under the facility was reduced to $100 million. The availability was reduced to align the availability with the Companys capital needs. The Amended Credit Facility, which expires in April 2013, updated certain terms and conditions including limits on the payment of dividends, added covenants around the number of store closings and changed the formula for interest rates. The availability under the Previous and Amended Credit Facility is subject to limitations based on sufficient inventory levels. See Note 5 in the Notes to Consolidated Financial Statements for further detail. As of January 28, 2012, the Company did not have any borrowings and had $0.3 million in outstanding letter of credit obligations under the Amended Credit Facility with Bank of America, N.A. During the entire 2011 Fiscal year, the Company did not have any borrowings under the Amended Credit Facility. As of January 29, 2011, the Company did not have any borrowings and had $0.5 million in outstanding letter of credit obligations under the Amended Credit Facility with Bank of America, N.A. The Company had $69 million and $86 million available for borrowing as of January 28, 2012 and January 29, 2011, respectively. Interest expense in Fiscal 2011 was $3.4 million, of which $1.4 million was incurred for capital leases. Interest expense in Fiscal 2010 was $3.6 million, of which $1.5 million was incurred for capital leases. Off Balance Sheet Arrangements. The Company has no off balance sheet arrangements as defined by Item 303(a)(4) of Regulation S-K. Contractual Obligations and Commitments. The following table summarizes the Companys contractual obligations as of January 28, 2012, and the effect that such obligations are expected to have on liquidity and cash flows in future periods. Contractual Obligation 2012 2013-2014 2015-2016 2017 andBeyond Total ($ in thousands) Operating lease and maintenance agreementobligations 36,993 32,941 5,146 961 76,041 Capital lease obligations 2,251 4,503 1,723  8,477 Long-term debt (principal) 680 722 346  1,748 Long-term debt (interest) 88 45 6  139 Purchase obligations      Other long-term liabilities 504 2,190 494 98 3,286 Pension benefits 151 1,269 2,061 5,647 9,128 Total 40,667 41,670 9,776 6,706 98,819 (1) For the purposes of this table, contractual obligations for purchase of goods or services are defined as agreements that are enforceable and legally binding and that specify all significant terms, including: fixed or minimum quantities to be purchased; fixed, minimum or variable price provisions; and the approximate timing of the transaction. The Companys purchase orders are based on its current inventory needs and are fulfilled by its suppliers within short time periods. Included in other long-term liabilities in the Consolidated Balance Sheet as of January 28, 2012 is the long-term portion of deferred rent of $0.9 million which are not reflected in the table above as these amounts do not represent contractual obligations. Also included in other long-term 20 liabilities is the long-term portion of the straight line rent liability of $0.8 million, which is included in operating lease obligations in the table above. Included in other long-term liabilities in the table above are the estimated asset retirement obligations associated with the fixed assets and leasehold improvements at the Companys store locations that arise under the terms of operating leases. In addition to the scheduled pension benefit payments, the Company offers a 401(k) Savings Plan to eligible employees (see also Note 8 of Notes to Consolidated Financial Statements in this Annual Report on Form 10-K). Total expense related to the Companys matching contribution was approximately $3,000, $439,000 and $0 in Fiscal 2011, Fiscal 2010 and Fiscal 2009 respectively. As of March 1, 2011, the Company postponed its matching contribution. As of April 4, 2012, the Company had prepaid the remaining obligation on the mortgage loan. No future obligation exists. Related Party Transactions. The Company leases its 181,300 square foot distribution center/office facility in Albany, New York from Robert J. Higgins, its Chairman, Chief Executive Officer and largest shareholder, under three capital leases that expire in the year 2015. The original distribution center/office facility was occupied in 1985. Under the three capital leases, dated April 1, 1985, November 1, 1989 and September 1, 1998, the Company paid Mr. Higgins an annual rent of $2.2 million, $2.2 million and $2.1 million in Fiscal 2011, 2010 and 2009 respectively. Pursuant to the terms of the lease agreements, effective January 1, 2002 and every two years thereafter, rental payments will increase in accordance with the biennial increase in the Consumer Price Index. Under the terms of the lease agreements, the Company is responsible for property taxes, insurance and other operating costs with respect to the premises. During 2010, Mr. Higgins paid $0.8 million for principal and interest on his underlying indebtedness relating to the real property. Mr. Higgins does not have any future obligation for principal and interest. None of the leases contain any real property purchase options at the expiration of its term. The Company leases one of its retail stores from Mr. Higgins under an operating lease. Annual rental payments under this lease were $40,000 in Fiscal 2011, 2010 and 2009. Under the terms of the lease, the Company pays property taxes, maintenance and a contingent rental if a specified sales level is achieved. No contingent rental was paid in Fiscal 2011, 2010, and 2009. Total additional charges for the store, including contingent rent, were approximately $6,900, $6,800 and $6,800 in Fiscal 2011, 2010 and 2009 respectively. Prior to Fiscal 2010, the Company chartered an aircraft from Richmor Aviation Inc., an unaffiliated corporation that leases an aircraft owned by Mr. Higgins, for Company business. Payments to Richmor Aviation Inc., to charter the aircraft owned by Mr. Higgins, in Fiscal 2011, 2010 and 2009 were approximately $0, $0 and $94,000, respectively. CRITICAL ACCOUNTING POLICIES The preparation of financial statements and related disclosures in conformity with accounting principles generally accepted in the United States requires that management apply accounting policies and make estimates and assumptions that affect results of operations and the reported amounts of assets and liabilities in the financial statements. Management continually evaluates its estimates and judgments including those related to merchandise inventory and return costs, valuation of long-lived assets, income taxes and accounting for gift card liability. Management bases its estimates and judgments on historical experience and other factors that are believed to be reasonable under the circumstances. Actual results may differ from these estimates under different assumptions or conditions. Note 1 of the Notes to Consolidated Financial Statements in this Annual Report on Form 10-K includes a summary of the significant accounting policies and methods used by the Company in the preparation of its consolidated financial statements. Management believes that of the Companys significant accounting policies, the following may involve a higher degree of judgment or complexity: 21 Merchandise Inventory and Return Costs: Merchandise inventory is stated at the lower of cost or market under the average cost method. The average cost method attaches a cost to each item and is a blended average of the original purchase price and those of subsequent purchases or other cost adjustments throughout the life cycle of that item. Inventory valuation requires significant judgment and estimates, including obsolescence, shrink and any adjustments to market value; if market value is lower than cost. Inherent in the entertainment products industry is the risk of obsolete inventory. Typically, newer releases generate a higher product demand. Some vendors offer credits to reduce the cost of products that are selling more slowly, thus allowing for a reduction in the selling price and reducing the possibility for items to become obsolete. The Company records obsolescence and any adjustments to market value (iflower than cost) based on current and anticipated demand, customer preferences, and market conditions. The provision for inventory shrink is estimated as a percentage of sales for the period from the last date a physical inventory was performed to the end of the fiscal year. Such estimates are based on historical results and trends and the shrink results from the last physical inventory. Physical inventories are taken at least annually for all stores and the distribution center throughout the year and inventory records are adjusted accordingly. Shrink expense, including obsolescence was $5.8 million, $7.8 million and $11.9 million, in Fiscal 2011, 2010 and 2009 respectively. As a rate to net sales, this equaled 1.1%, 1.2% and 1.5%, respectively. Presently, a 0.1% change in the rate of shrink provision would equal approximately $0.4 million in additional charge or benefit to cost of sales, based on Fiscal 2011 net sales since the last physical inventories. The Company is generally entitled to return merchandise purchased from major vendors for credit against other purchases from these vendors. Certain vendors reduce the credit with a per unit merchandise return charge which varies depending on the type of merchandise being returned. Certain other vendors charge a handling fee based on units returned. The Company records merchandise return charges in cost of sales. The Company incurred merchandise return charges in its Fiscal 2011, Fiscal 2010 and Fiscal 2009 of $1.7 million, $1.9 million and $3.2 million, respectively. Valuation of Long-Lived Assets: The Company assesses the impairment of long-lived assets to determine if any part of the carrying value may not be recoverable. Factors that the Company considers to be important when assessing impairment include:  significant underperformance relative to historical or projected future operating results;  significant changes in the manner of the use of acquired assets or the strategy for the Companys overall business;  significant negative industry or economic trends; If the Company determines that the carrying value of a long-lived asset may not be recoverable, it tests for impairment to determine if an impairment charge is needed. For the purpose of the asset impairment test, the Company has two asset groupingscorporate and store level assets. The Company did not record an asset impairment charge during fiscal 2011. During 2010 and 2009, the Company recorded asset impairment charges of $2.0 million and $3.6 million, respectively, related to the write down of certain long-lived assets at underperforming locations. Losses for store closings in the ordinary course of business represent the write down of the net book value of abandoned fixtures and leasehold improvements. The loss on disposal of fixed assets related to store closings was $0.3 million, $1.2 million and $0.9 million in Fiscal 2011, 2010 and 2009, respectively, and is included in SG&A expenses in the Consolidated Statement of Operations and loss on disposal of fixed assets in the Consolidated Statement of Cash Flows. Store closings usually occur at the expiration of the lease, at which time leasehold improvements, which constitute a majority of the assets, are fully depreciated. There was no impairment of corporate level assets in Fiscal 2011, Fiscal 2010 and Fiscal 2009. Income Taxes: Income taxes are accounted for under the asset and liability method. Deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases and tax operating loss carryforwards. Deferred tax assets and liabilities are 22 measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. Historically, the effect on deferred tax assets and liabilities of a change in tax rates is recognized in the results of operations in the period that includes the enactment date. Accounting for income taxes requires management to make estimates and judgments regarding interpretation of various taxing jurisdictions, laws and regulations as well as the ultimate realization of deferred tax assets. These estimates and judgments include the generation of future taxable income, viable tax planning strategies and support of tax filings. In assessing the propriety of deferred tax assets, management considers whether it is more likely than not that some portion or all of the deferred tax assets will not be realized. The ultimate realization of deferred tax assets is dependent upon the generation of future taxable income. Management considers the scheduled reversal of taxable temporary differences, projected future taxable income and tax planning strategies in making this assessment. As of February 2, 2008, the Company had incurred a cumulative three-year loss. Based on the cumulative three-year loss and other available objective evidence, management concluded that a full valuation allowance should be recorded against its net deferred tax assets. During Fiscal 2012 and in future years, the Company will continue to record a valuation allowance against recorded net deferred tax assets to a level deemed appropriate by management to ensure that any net deferred tax assets not allowed against will ultimately be realized. Accounting for Gift Card Liability: The Company sells gift cards that are redeemable only for merchandise and have no expiration date. The Company adjusts card liability when either customers redeem cards, at which point the Company records revenue, or when the Company determines it does not have a legal obligation to remit unredeemed cards to the relevant jurisdictions and the likelihood of the cards being redeemed becomes remote, at which point the Company records breakage as a credit to SG&A expenses. The Companys accounting for gift cards is based on estimating the Companys liability for future card redemptions at the end of a reporting period. Estimated liability is equal to two years of unredeemed cards, plus an amount for outstanding cards that may possibly be redeemed for the cumulative look-back period, exclusive of the last two years. The Companys ability to reasonably and reliably estimate the liability is based on historical redemption experience with gift cards and similar types of arrangements and the existence of a large volume of relatively homogeneous transactions. The Companys estimate is not susceptible to significant external factors and the circumstances around gift card sales and redemptions have not changed significantly over time. Recently Issued Accounting Pronouncements. There are no recently issued accounting standards that are expected to have a material effect on our financial condition, results of operations or cash flows. Item 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK The Company does not hold any financial instruments that expose it to significant market risk and does not engage in hedging activities. To the extent the Company borrows under its revolving credit facility, the Company is subject to risk resulting from interest rate fluctuations since interest on the Companys borrowings under its credit facility can be variable. If interest rates on the Companys revolving credit facility were to increase by 25 basis points, and to the extent borrowings were outstanding, for every $1,000,000 outstanding on the facility, income before income taxes would be reduced by $2,500 per year. Information about the fair value of financial instruments is included in Note 1 of Notes to the Consolidated Financial Statements in this Annual Report on Form 10-K. Item 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA The index to the Companys Consolidated Financial Statements is included in Item 15, and the Consolidated Financial Statements follow the signature page to this Annual Report on Form 10-K and are incorporated herein by reference. 23 The quarterly results of operations are included herein in Note 10 of Notes to the Consolidated Financial Statements in this Annual Report on Form 10-K. Item 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE None. Item 9A. CONTROLS AND PROCEDURES Conclusion Regarding the Effectiveness of Disclosure Controls and Procedures: Under the supervision and with the participation of our management, including our principal executive officer and principal financial officer, we conducted an evaluation of the effectiveness of our disclosure controls and procedures, as such term is defined under Rule 13a-15(e) promulgated under the Securities Exchange Act of 1934, as amended (the Exchange Act). Based on this evaluation, our principal executive officer and our principal financial officer concluded that the Companys disclosure controls and procedures were designed to provide reasonable assurance of achieving their objectives and as of the end of the period covered by this annual report, our disclosure controls and procedures were effective, in that they provide reasonable assurance that information required to be disclosed by us in the reports we file or submit, under the Exchange Act, is recorded, processed, summarized, as appropriate, to allow timely decisions regarding required disclosure and reported within the time period specified in the Securities and Exchange Commissions rules and forms and that such information is accumulated and communicated to management including the principal executive officer and principal financial officer. Managements Report on Internal Control Over Financial Reporting: Management is responsible for establishing and maintaining adequate internal control over financial reporting (as defined in Rule 13a-15(f) and 15d15(f) under the Securities Exchange Act of 1934, as amended). Under the supervision and with the participation of the Companys management, including our principal executive officer and principal financial officer, we conducted an evaluation of the effectiveness of our internal control over financial reporting based on the framework set forth by the Committee of Sponsoring Organizations of the Treadway Commission (COSO) in Internal Control-Integrated Framework . Based on our evaluation under the framework in Internal Control-Integrated Framework , our management concluded that our internal control over financial reporting was effective as of January 28, 2012. Changes in Controls and Procedures: No change in our internal control over financial reporting occurred during the quarterly period ended January 28, 2012 that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. Item 9B. Other Information No events have occurred which would require disclosure under this Item. PART III Item 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE (a) Identification of Directors Incorporated herein by reference is the information appearing under the captions Election of Directors and Compensation of Directors in the Companys definitive Proxy Statement for the Registrants 2012 Annual Meeting of Shareholders to be filed with the Securities and Exchange Commission within 120 days after January 28, 2012. (b) Identification of Executive Officers Incorporated herein by reference is the information appearing under the caption Executive Compensation in the Companys definitive Proxy Statement for the Registrants 2012 Annual 24 Meeting of Shareholders to be filed with the Securities and Exchange Commission within 120 days after January 28, 2012. (c) Code of Ethics We have adopted the Trans World Entertainment Corporation Code of Ethics that applies to all officers, directors, employees and consultants of the Company. The Code of Ethics is intended to comply with Item 406 of Regulation S-K of the Securities Exchange Act of 1934 and with applicable rules of The NASDAQ Stock Market, Inc. Our Code of Ethics is posted on our Internet website under the Corporate page. Our Internet website address is www.twec.com. To the extent required or permitted by the rules of the SEC and NASDAQ, we will disclose amendments and waivers relating to our Code of Ethics in the same place as our website. Item 11. EXECUTIVE COMPENSATION Incorporated herein by reference is the information appearing under the caption Report of the Compensation Committee in the Companys definitive Proxy Statement for the Registrants 2012 Annual Meeting of Shareholders to be filed with the Securities and Exchange Commission within 120 days after January 28, 2012. Item 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED SHAREHOLDER MATTERS Incorporated herein by reference is the information appearing under the captions Report of the Compensation Committee and Principal Shareholders in the Companys definitive Proxy Statement for the Registrants 2011 Annual Meeting of Shareholders to be filed with the Securities and Exchange Commission within 120 days after January 28, 2012. Information on Trans World Entertainment Common Stock authorized for issuance under equity compensation plans is contained in our Proxy Statement for our 2012 Annual Meeting of Shareholders under the caption Report of the Compensation Committee and is incorporated herein by reference. See Note 7 of Notes to the Consolidated Financial Statements in this Annual Report on Form 10-K for a description of the Companys employee stock award plans. The following table contains information about the Companys Common Stock that may be issued, as new shares, upon the exercise of options, warrants and rights under all of the Companys equity compensation plans as of January 28, 2012: Plan Category Number of Sharesto be Issuedupon Exercise ofOutstanding Options,Warrants andRights Weighted AverageExercise Price ofOutstanding Options,Warrants andRights Number of SharesRemaining Availablefor Future IssuanceUnder EquityCompensation Plans(Excluding OutstandingOptions, Warrantsand Rights) Equity Compensation Plan Approved byShareholders 6,209,397 $ 6.20 2,187,661 Equity Compensation Plans and Agreements not Approved by Shareholders    (1) Excludes 279,898 restricted stock units reserved from the Companys equity plans that will be settled in cash and includes 82,546 restricted stock units under which shares may be issued for no consideration. Item 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE Incorporated herein by reference is the information appearing under the caption Related Party Transactions in the Companys definitive Proxy Statement for the Registrants 2012 Annual 25 Meeting of Shareholders to be filed with the Securities and Exchange Commission within 120 days after January 28, 2012. Item 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES Incorporated herein by reference is the information appearing under the caption Other Matters in the Companys definitive Proxy Statement for the Registrants 2012 Annual Meeting of Shareholders to be filed with the Securities and Exchange Commission within 120 days after January28, 2012. PART IV Item 15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES 15(a)(1) Financial Statements The Consolidated Financial Statements and Notes are listed in the Index to Consolidated Financial Statements on page F-1 of this report. 15(a)(2) Financial Statement Schedules Consolidated Financial Statement Schedules not filed herein have been omitted as they are not applicable or the required information or equivalent information has been included in the Consolidated Financial Statements or the notes thereto. 15(a)(3) Exhibits Exhibits are as set forth in the Index to Exhibits which follows the Notes to the Consolidated Financial Statements and immediately precedes the exhibits filed. 26 SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TRANS WORLD ENTERTAINMENT CORPORATION Date: April 12, 2012 By: /s/ R OBERT J. H IGGINS Robert J. HigginsChairman and Chief Executive Officer Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Signature Title Date /s/ R OBERT J. H IGGINS (Robert J. Higgins) Chairman and Chief Executive Officer (Principal Executive Officer) April 12, 2012 /s/ T OM G. S EAVER (Tom G. Seaver) Chief Financial Officer (Principal Financial andChief Accounting Officer) April 12, 2012 /s/ I SAAC K AUFMAN (Isaac Kaufman) Director April 12, 2012 /s/ D
